Case 1:12-cr-00090-KD-C Document 183 Filed 08/28/19 Page 1 of 2            PageID #: 981




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA                       *
                                               *      CRIM. NO. 12-cr-00090-KD
v.                                             *
                                               *
ZERRICK CHARLES ROBINSON                       *

       NOTIFICATION TO THE COURT OF THE UNITED STATES’
                 WITHDRAWAL OF AN ARGUMENT

       Comes now the United States of America, by and through Richard W. Moore,

the United States Attorney for the Southern District of Alabama, and files this

notification to the Court that the United States is voluntarily withdrawing its argument

that kidnapping, as defined in 18 U.S.C. § 1201(a)(1), can constitute a crime of violence

under the elements clause of 18 U.S.C. § 924(c)(3)(A). See [Doc. No. 179, pp. 10–14]

       On August 2, 2019, the United States filed its response in opposition to

petitioner Zerrick Robinson’s supplemental successive Section 2255 motion. [Doc. No.

179] Therein, the United States put forth two arguments: (1) Robinson’s Davis claim

should be construed as another successive § 2255 claim, and (2) the federal kidnapping

statute is a crime of violence under 18 U.S.C. § 924(c)(3)(A). [Id., pp. 7–8] The United

States highlighted for the Court that its second argument may be affected by subsequent

Department of Justice guidance concerning United States v. Davis, 139 S. Ct. 2319 (2019).

[Id., p. 8 n.2]




                                           1
Case 1:12-cr-00090-KD-C Document 183 Filed 08/28/19 Page 2 of 2             PageID #: 982




      After the United States filed its response, specific guidance has been issued

concerning the federal kidnapping statute post-Davis.       In light of this guidance, the

United States is hereby withdrawing its argument that the federal kidnapping statute is

a crime of violence under 18 U.S.C. § 924(c)(3)(A) despite the fact that the offenses in

this particular case involved extreme violence.

      Accordingly, the United States hereby informs the Court that it only intends to

go forward on its first argument; i.e., the procedural issue of whether Robinson’s

supplemental successive § 2255 petition should be construed as another successive

§2255 motion.

      Respectfully submitted this 28th day of August, 2019.

                                                  RICHARD W. MOORE
                                                  UNITED STATES ATTORNEY
                                                  By:

                                                  /s/ Scott A. Gray
                                                  Scott A. Gray (grays6387)
                                                  Assistant United States Attorney
                                                  63 South Royal Street, Suite 600
                                                  Mobile, Alabama 36602
                                                  Telephone: (251) 441-5845
                                                  Fax: (251) 441-5131
                                                  scott.gray@usdoj.gov




                                           2
